DONAHUE, J.
Epitomized Opinion
Hoy and Lund were arrested upon a warrant issued under authority of Sec. 19 of the Immigration Act of Feb. 5, 1917. On a full hearing, the Assistant Secretary of Labor found that they were Chinese laborers, not in possession of certificates of residence, who had entered the U. S. in violation of the Chinese exclusion laws, and were subject to deportation. To prevent the execution of the deportation warrant, Hoy and Lund made separate applications to the District Court of Cleveland for writs of habeas corpus. The case was heard upon the pleadings and the departmental record. The District Court dismissed the separate applications for writs of habeas corpus, and remanded Hoy and Lund into the custody of the immigration authorities. Prom this order, Hoy and Lund appealed to the Circuit Court of Appeals. They contended that the Department of Labor did not have jurisdiction, because each of them claimed to be a citizen and supported their respective claims by evidence, which if believed, would be sufficient to entitle them to a finding of citizenship. They claimed they were born in the U. S., and offered some substantial evidence in support of their claims of citizenship. In reversing the judgment, the Circuit Court of Appeals held:
1. “Since jurisdiction exists in the executive to order deportation only if the person aiv rested is an alien, the claim of citizensiip is a denial of an essential jurisdictional fact, and a writ of habeas corpus will issue to determine this status. 259 U. S. 276.”
2. The requirement for a judicial hearing is not satisfied where the judge on the habeas corpus hearing searches the record of the deportation proceedings, and forms therefrom his own conclusion that the claim of citizen-, ship is untrue. Such departmental proceedings are not judicial and a quasi appellate review by a court does not mlake them so.